Case 1:19-cv-00024-AWI-SKO Document 1-1 Filed 01/04/19 Page 1 of 4




                                                            EXHIBIT A
Case 1:19-cv-00024-AWI-SKO Document 1-1 Filed 01/04/19 Page 2 of 4




                                                            EXHIBIT A
Case 1:19-cv-00024-AWI-SKO Document 1-1 Filed 01/04/19 Page 3 of 4




                                                            EXHIBIT A
Case 1:19-cv-00024-AWI-SKO Document 1-1 Filed 01/04/19 Page 4 of 4




                                                            EXHIBIT A
